Woodside, J.,
— This comes before us on appeal from the suspension of appellant’s operator’s license by the Secretary of Revenue.
The evidence shows that appellant was driving on a level, straight, three-lane highway in clear weather in daylight. While thus driving she came upon a number of cars and trucks travelling in the same direction at about 45 miles per hour. After following them for a time she undertook to pass the car directly in front of her and as she did so, it accelerated its speed and prevented her from falling in line between it and the car in front of it. Met with this situation she accelerated the speed of her own car and continued in the center lane until she passed all of the cars and trucks in the line. In doing so the speed of her car reached 55 or 60 miles per hour.
The facts stated above rest not only upon the credibility of appellant and her witness, but also upon the ground that they were not denied by the Commonwealth, which was in a position to deny them if they were not true.
Appellant operated an automobile for between 20 and 25 years without ever having had an accident and without ever having been charged with a violation of The Vehicle Code of May 1,1929, P. L. 905, an unusual record to which due consideration should be given in a case of this kind.
Although we look with favor upon the suspension and revocation of the licenses of those who violate the rules of the road and make our highways unsafe, nevertheless we cannot overlook the fact that in this case any excess speed by appellant was the result of her efforts to avoid a dangerous situation produced by another’s wrongful act. Under all the circumstances of this case we think the appeal should be sustained.
And now, May 23, 1949, the appeal is sustained, county to pay the costs.